                                                                                                                  1   P. STERLING KERR, ESQ.
                                                                                                                      Nevada Bar No. 3978
                                                                                                                  2
                                                                                                                      GEORGE E. ROBINSON, ESQ.
                                                                                                                  3   Nevada Bar No. 9667
                                                                                                                      LAW OFFICES OF P. STERLING KERR
                                                                                                                  4   2450 St. Rose Parkway, Suite 120
                                                                                                                      Henderson, Nevada 89074
                                                                                                                  5   Telephone No. (702) 451–2055
                                                                                                                      Facsimile No. (702) 451-2077
                                                                                                                  6
                                                                                                                      Email: sterling@sterlingkerrlaw.com
                                                                                                                  7   Email: george@sterlingkerrlaw.com
                                                                                                                      Attorneys for Plaintiffs
                                                                                                                  8
                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                                  9                                DISTRICT OF NEVADA
LAW OFFICES OF P. STERLING KERR
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 10
                                                                                                                       INTERNATIONAL MARKETS LIVE,                   Case No.: 2:18-cv-01591-APG-PAL
                                                                                                                 11    INC., a New York corporation dba
                                  ATTORNEYS AT LAW




                                                                                                                       iMARKETSLIVE;                                 STIPULATION AND [PROPOSED]
                                                                                                                 12                                                  ORDER TO CONTINUE BRIEFING
                                                                                                                                       Plaintiffs,                   SCHEDULE ON DEFENDANTS’
                                                                                                                 13    v.                                            MOTION TO DISMISS (ECF NO. 17)

                                                                                                                 14    BLUE CAPITAL FX, LLC, an Arizona
                                                                                                                       limited liability case; KEN IBIZUGBE, an
                                                                                                                 15    individual; HEATHER LOPEZ, an
                                                                                                                       individual; NATE BARNES, an individual;
                                                                                                                 16
                                                                                                                                      Defendants.
                                                                                                                 17

                                                                                                                 18

                                                                                                                 19
                                                                                                                             Plaintiff International Markets Live, Inc. (“IML”), by and through its counsel, Law
                                                                                                                 20
                                                                                                                      Offices of P. Sterling Kerr, and Defendants Blue Capital, Nate Barnes, Ken Ibizugbe, and
                                                                                                                 21

                                                                                                                 22   Heather Lopez by and through their counsel, H1 Law Group, hereby stipulate as follows:

                                                                                                                 23          1. On August 23, 2018, IML initiated this lawsuit with the filing of its complaint

                                                                                                                 24   against four defendants: Blue Capital FX, LLC, Ken Ibizugbe, Heather Lopez, and Mr.
                                                                                                                 25
                                                                                                                      Barnes (the “Defendants”). (See ECF No. 2.)
                                                                                                                 26
                                                                                                                 27

                                                                                                                 28

                                                                                                                                                              Page 1 of 2
             2.     Defendants filed a motion to dismiss on September 25, 2018 (ECF No. 17).
 1
     There is currently a hearing on the motion to dismiss scheduled to be heard on October 24,
 2

 3   2018, at 9:30 a.m. at the Boyd School of Law.

 4           3.     Plaintiff’s response to the motion to dismiss is currently due on October 10,

 5   2018.
 6
             4.     Plaintiff and Defendants hereby stipulate to extend Plaintiff’s response date
 7
     to October 12, 2018. Defendants reply date of October 17, 2018 shall remain the same.
 8
             5.     This request for extended time is not made for the purpose of delay, but
 9
     rather to accommodate scheduling issues of Plaintiff’s counsel and will not impact the final
10

11   briefing timeline or hearing of this matter.

12
      DATED this 9th day of October 2018.            DATED this 9th day of October 2018.
13    LAW OFFICES OF P. STERLING KERR                H1 LAW GROUP
14

15    /s/ P. Sterling Kerr                           /s/ Eric D. Hone

16    P. Sterling Kerr                               Eric D. Hone
      Nevada Bar No. 3978                            Nevada Bar No. 8499
17    sterling@sterlingkerrlaw.com                   eric@h1lawgroup.com
18    George E. Robinson                             Jamie L. Zimmerman
      Nevada Bar No. 9667                            Nevada Bar No. 11749
19    george@sterlingkerrlaw.com                     jamie@h1lawgroup.com
      2450 St. Rose Parkway, Suite 120               701 N. Green Valley Parkway, Suite 200
20    Henderson, Nevada 89074                        Henderson NV 89074
      Attorneys for Plaintiff                        Attorneys for Defendants
21

22

23                                                     IT IS SO ORDERED.
24

25                                                     __________________________________
                                                       UNITED STATES DISTRICT JUDGE
26
                                                                 October 9, 2018
                                                       DATED: __________________________
27

28

                                               Page 2 of 2
